UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-8258


FRANK SKINNER,

                 Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA; BUREAU OF PRISONS; HARLEY LAPIN,
Director; RAMIREZ, Regional Director; K. WHITE, Mid-Atlantic
Region Director; G. MALDONADO, USP-Atlanta Warden; A. W.
YARK; P. A.M. ITTAYEM; R. CRAIG, Counselor; AL HAYNES,
USP-Hazelton Warden; V. PURI, Health Care Administrator; D.
BOYLES, R.N.; R. MCFADDEN, Western Region Director; T. A.
BANKS, FCI Victorville Warden; HEALTH SERVICE ADMINISTRATOR
DEVEZA; B. BARTON, M.D.; DAVID ROBERTSON, President/CEO
Monogalia General Hospital,

                 Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Elkins. Robert E. Maxwell, Senior
District Judge. (2:07-cv-00077-REM-JES)


Submitted:   March 30, 2010                 Decided:   April 5, 2010


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Frank Skinner, Appellant Pro Se. Rudolph Contreras, John F.
Henault, Jr., Assistant United States Attorneys, Washington,
D.C.; William E. Coonan, Assistant United States Attorney,
Fairview Heights, Illinois; Sharon Lynn Potter, OFFICE OF THE
UNITED STATES ATTORNEY, Wheeling, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

              Frank      Skinner      appeals       the     district      court’s        order

adopting      the       recommendation         of    the     magistrate          judge      and

dismissing his complaint pursuant to Bivens v. Six Unknown Named

Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971), and the

Federal Tort Claims Act, 28 U.S.C. §§ 2671-2680 (2006), with

prejudice in part and without prejudice in part.                           On appeal, we

confine      our    review     to    the   issues     raised      in    the    Appellant’s

Brief.       See    4th    Cir.      R.    34(b).         Skinner’s      brief      fails   to

challenge the district court’s dispositive conclusions regarding

the   lack    of    personal        jurisdiction      over       some   defendants;         his

failure to state a claim against the institutional defendants;

the     merits     of    his     Bivens     action;        his    failure      to    exhaust

administrative remedies; and his compliance with state law for

his Federal Tort Claims Act claims.                       We therefore find Skinner

has   forfeited         appellate     review.        Accordingly,         we    affirm      the

district     court’s       order     and    deny    Skinner’s       motion      to    appoint

counsel.      We dispense with oral argument because the facts and

legal    contentions         are    adequately      presented       in    the       materials

before    the      court   and      argument      would     not   aid    the     decisional

process.

                                                                                     AFFIRMED




                                              3